DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action in response to application 	16/746,775 entitled "FIRST PARTY FRAUD DETECTION" with claims 1-9, 11-16, and 18-20  pending.
Status of Claims
Claims 1-3, 7- 9, 11-13, and 18-20 have been amended and are hereby entered.
Claims 10 and 17 are cancelled.
Claims 1-9, 11-16, and 18-20  are pending and have been examined.

Response to Amendment
The amendment filed March 15, 2022 has been entered. Claims 1-9, 11-16, and 18-20  remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Final Office Action mailed November 15, 2021.
Claim Objections
Claims 1, 11, and 18 are objected to because of the following informalities:  
Claims 1, 11, and 18 read, “accessing a credit-related data…” The word “data” is plural. So the article “a” is not appropriate. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7- 9, 11-13, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). The term "hidden connection patterns”  in Claims 1, 11, and 18  lack boundaries of the protected subject matter and are not clearly delineated. Therefore, the scope is unclear  which renders the claim indefinite.  The term "hidden connection patterns” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification at [0036] merely states “Based on the analysis, known connection patterns or hidden connection patterns in the data may be determined by, for example, identifying common characteristic to build the relationship graph (S320).” There is no disclosure of how determining the common characteristics is performed differently between “known” and “hidden” connection patterns.
What is the material difference between “hidden” and standard connection patterns? 
How are they discerned?
Why are they hidden? 
 Therefore the claims are rejected.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-9, 11-16, and 18-20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see 2019 Revised Patent Subject Matter Eligibility Guidance for additional information.
Claims 1-9, 11-16, and 18-20  are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“accessing credit-related data…” 
“determining… connection patterns…”
“generate a data structure representing a relationship graph…”
“generating a graphical model   based… and an analysis of the credit-related data …”
“determining…. a fraud risk score”
“traversing nodes in the relationship graph depending on a degree of relationship considered…”
“determining… patterns…”
“de-identifying data…”
“combining … consumer level variables related to credit use…”
“determining…. that the target entity is a fraud risk…”
“graphically identifying…”
“determining that the at least another entity has at least one shared characteristic…”
“updating the determined fraud risk score…”
These limitations clearly relate to managing transactions/interactions between consumers and/or financial institutions.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. 
Specific instances include instructions for accessing credit-related data or analysis of the credit-related data based on which a fraud score recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Additionally, specific instances include instructions for determining connection patterns or generate a data structure representing a relationship graph recite Managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing personal behavior or relationships or interactions between people   then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computer-implemented”, “data storage medium”, “computing devices”, “generating a graphical user interface”:
merely applying computer processing, storage, display, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0045] computing system 1000 can be used to execute various interactive computer software applications that can be used for organization, analysis and/or storage of data in various (e.g., tabular) format (e.g., Microsoft Excel®, and/or any other type of software). …[0046] executable and/or interpretable on a programmable system including at least one programmable processor, which may be special or general purpose”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 3: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 4: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 5: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 6: “computer-implemented data structure”. 
merely applying  electronic data structures as a means to perform an abstract idea  
Claim 7: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 8: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 9: (none found: does not include additional elements and merely narrows the abstract idea)
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.    For Example, the Applicant’s Specification reads, “[0045] computing system 1000 can be used to execute various interactive computer software applications that can be used for organization, analysis and/or storage of data in various (e.g., tabular) format (e.g., Microsoft Excel®, and/or any other type of software). …[0046] executable and/or interpretable on a programmable system including at least one programmable processor, which may be special or general purpose”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).      Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 11 recites: 
“accessing credit-related data…” 
“determining… connection patterns…”
“generate a data structure representing a relationship graph…”
“generating a graphical model   based… and an analysis of the credit-related data …”
“determining…. a fraud risk score”
“traversing nodes in the relationship graph depending on a degree of relationship considered…”
“determining… patterns…”
“de-identifying data…”
“combining … consumer level variables related to credit use…”
“determining…. that the target entity is a fraud risk…”
“graphically identifying…”
“determining that the at least another entity has at least one shared characteristic…”
“updating the determined fraud risk score…”
These limitations clearly relate to managing transactions/interactions between consumers and/or financial institutions.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. 
Specific instances include instructions for accessing credit-related data or analysis of the credit-related data based on which a fraud score recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Additionally, specific instances include instructions for determining connection patterns or generate a data structure representing a relationship graph recite Managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing personal behavior or relationships or interactions between people   then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“programmable processor; and a non-transitory machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations”, “data storage medium”, “computing devices”, “generating a graphical user interface”:
merely applying computer processing, storage, display, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0045] computing system 1000 can be used to execute various interactive computer software applications that can be used for organization, analysis and/or storage of data in various (e.g., tabular) format (e.g., Microsoft Excel®, and/or any other type of software). …[0046] executable and/or interpretable on a programmable system including at least one programmable processor, which may be special or general purpose”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 11 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 12: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 13: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 14: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 15: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 16: “computer-implemented data structure”. 
merely applying  electronic data structures as a means to perform an abstract idea  
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.    For Example, the Applicant’s Specification reads, “[0045] computing system 1000 can be used to execute various interactive computer software applications that can be used for organization, analysis and/or storage of data in various (e.g., tabular) format (e.g., Microsoft Excel®, and/or any other type of software). …[0046] executable and/or interpretable on a programmable system including at least one programmable processor, which may be special or general purpose”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).      Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 18 recites: 
“determining a fraud risk…” 
“identifying network associations …”
“determining associated network level variables…”
“retrieving credit-related data…”
“determining tradeline or account level variables …”
“determining one or more connection patterns…”
“analyzing the retrieved credit-related data to determine relationships…”
“generate a data structure representing a relationship graph having a plurality of nodes…”
“determining a fraud risk score…”
“traversing one or more nodes…”
“determining…. patterns…”
 “de-identifying data…”
“combining … consumer level variables related to credit use…”
“determining…. that the target entity is a fraud risk…”
“graphically identifying…”
“determining that the at least another entity has at least one shared characteristic…”
“updating the determined fraud risk score…”
These limitations clearly relate to managing transactions/interactions between consumers and/or financial institutions.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. 
These limitations clearly relate to managing transactions/interactions between consumers and/or financial institutions.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. 
Specific instances include instructions for retrieve credit report or compute tradeline or account level variables related to credit use recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Additionally, specific instances include instructions for representing the target account and edges to a plurality of other nodes… the edges representing relationships between the target account and a plurality of other accounts recite Managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing personal behavior or relationships or interactions between people   then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations”, “generating a graphical user interface”:
merely applying computer processing, storage, display, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0045] computing system 1000 can be used to execute various interactive computer software applications that can be used for organization, analysis and/or storage of data in various (e.g., tabular) format (e.g., Microsoft Excel®, and/or any other type of software). …[0046] executable and/or interpretable on a programmable system including at least one programmable processor, which may be special or general purpose”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 18 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims  NOT recite additional elements.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For Example, the Applicant’s Specification reads, “[0045] computing system 1000 can be used to execute various interactive computer software applications that can be used for organization, analysis and/or storage of data in various (e.g., tabular) format (e.g., Microsoft Excel®, and/or any other type of software). …[0046] executable and/or interpretable on a programmable system including at least one programmable processor, which may be special or general purpose”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1-9, 11-16, and 18-20  are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-16, and 18-20   are rejected under 35 U.S.C. 103 as being unpatentable over Kortina ("TRUST BASED TRANSACTION SYSTEM", U.S. Publication Number: 2011/0137789  A1)in view of Bleicher (“DATA PROCESSING SYSTEMS AND METHODS IMPLEMENTING IMPROVED ANALYTICS PLATFORM AND NETWORKED INFORMATION SYSTEMS”, U.S. Publication Number: 2018/0096105 A1)in view of Ben-Or (“METHOD AND SYSTEM FOR BEHAVIORAL AND RISK PREDICTION IN NETWORKS USING AUTOMATIC FEATURE GENERATION AND SELECTION USING NETWORK TOPOLGIES”, U.S. Patent Number: 9294497 B1)


Regarding Claim 1, 
Kortina teaches,





   A computer-implemented method for determining a fraud risk,
(Kortina [0021]  system for analyzing fraud and/or evaluate trustworthiness of a given transaction
Kortina [0027]  a disclosed system (and method and computer readable storage medium) determines creditworthiness for a transaction in a network of users.)
 the method comprising:	accessing a credit-related data for a plurality of entities, 
(Kortina [0054] The user also enters credit card or other financial profile information, for example, credit card accounts, bank accounts, and other financial transaction instruments.
Kortina [0107] third party services like credit rating boards, have other useful data. Using third party data and the trust based transaction system graph of trusted and trusting relationships, further statistics can be generated about the trustworthiness of an individual.)
wherein histories of credit-related activities for the plurality of entities are stored in at least one data storage medium accessible by one or more computing devices, 
(Kortina [0142]  Using transaction histories and risk scores of other users 
Kortina [0141]  a primary component used to determine credit score is credit history.
Kortina [0034]  financial profiles established by users, stored in the system database (or databases)...The configuration also includes formerly trusted connections, a display unit (for rendering of a user interface and part of the computing system 100), a user terminal (e.g., the computing system 100), and a database (or databases))
the one or more computing devices comprising processing resources for analyzing the credit-related data;
(Kortina [0142]  Using transaction histories and risk scores of other users 
Kortina [0141]  a primary component used to determine credit score is credit history.
Kortina [0034]  financial profiles established by users, stored in the system database (or databases)
Kortina  [0093] system for analyzing trustworthiness)
	determining one or more connection patterns among the plurality of entities, in response to analyzing the credit-related data to determine relationships between the one or more entities, the determined connection patterns being utilized to generate a data structure representing a relationship graph having a plurality of nodes, the plurality of nodes in the relationship graph representing the plurality of entities and edges connecting the plurality of nodes in the relationship graph representing the relations between the plurality of entities,
(Kortina [0120] Such subjective information includes, for example, information corresponding to social networks or patterns corresponding to how transactions are occurring.
Kortina [0132] Understanding the relationship between entities within the trust network 
Kortina [Abstract]  financial transactions between users create a measurable financial trust graph 
Kortina [0118] Each edge (arrows between nodes) in the trust network 905 represents a trust relationship between two or more particular users....the number of transactions between a pair of users, e.g., nodes 
Kortina [0088] The nodes corresponding to each user)
 at least one node in the plurality of the nodes including events associated with a target entity in the plurality of entities and events associated with other entities related to the target entity;
(Kortina [0118] Other edges between nodes 910a-g also may exist....with respect to relationship between nodes 910a-g. For example, the number of transactions between a pair of users, e.g., nodes)
	 generating a graphical model based on the relationship graph and an analysis of the credit-related data, and determining, using the generated graphical model, a fraud risk score for the target entity by_ traversing one or more nodes in the relationship graph depending on a degree of relationships between the one or more entities, the one or more traversed nodes being connected to a node associated with the target entity,
(Kortina [0003] electronic transactions modeled on social-economical trust.
Kortina [Abstract]  financial transactions between users create a measurable financial trust graph 
Kortina [0141] With the trust scores derived (or calculated), 
Kortina [0132] Users A 910 a, B 910 b, and C 910 c have high trust scores 955, indicating a high confidence in successful future transactions and low expectation of charge backs and/or fraud, because they have a low risk score)
 determining, based on the traversing, one or more known connection patterns and hidden connection patterns in the one or more traversed nodes;
(Kortina [0120]   information corresponding to... patterns corresponding to how transactions are occurring.
Kortina [0146] if user A 1012 and user C 1016 do not have links within the financial trust graph between them more distant degrees of relationships can be used to connect a transaction involving intermediate parties
Kortina [0104] trusted and trusting links of those trusted and trusting users (2nd degree through Nth degree (N being an integer value)).)
		and combining one or more consumer level variables related to credit use associated with the target entity ….to determine the fraud risk score for the target entity;
(Kortina [0037]  identities of a user 142 a-c, for example, a credit card transaction, a checking account history, or a conventional credit card score. Also used are trusted financial links 144 a-d, which correspond to individual users having established trusted financial profiles granted...to others in the system.
Kortina  [0050]  the risk and trust score module 210, which determines a user risk and/or trust score with ....any previous transaction history.)
	determining, based on the fraud risk score, that the target entity is a fraud risk 
(Kortina [0124] users that have a high percentage of failed transactions are deemed to have a high risk score, and thus a likelihood of less reliability of a successful transaction.)
	generating a graphical user interface displaying the relationship graph, and, using the generated graphical user interface, selecting a node in the plurality of nodes identifying the target entity; 	graphically identifying, based on the selected node, at least another entity in the plurality of entities being connected to the target entity;
(Kortina [0034]  configuration also includes formerly trusted connections, a display unit (for rendering of a user interface and part of the computing system 100)
Kortina [0060]  on the displayed results the user/users they would like to trust by clicking a button entitled ‘trust this person’. 
Kortina [0008] “friend” or “follower” relationships to indicate an informational relationship or network connection)
	determining that the at least another entity has at least one shared characteristic with the target entity 
(Kortina  [0114] calculation of the relative network closeness of the two or more transacting parties within the financial trust graph, including shared transactions, shared trusted link relationships)
and being involved in at least one fraudulent activity;
(Kortina [0116] represent back to one or both persons 912, 914 a likelihood that the transaction they are about to engage in is valid or fraudulent.
Kortina [0123] failed transactions include...credit card fraud)
	and updating the determined fraud risk score for the target entity 
(Kortina [Claim 4] updating, in response to the details of each completed transaction and each failed transaction, the risk score and the trust score)
for displaying on the graphical user interface.     
(Kortina [0034]  configuration also includes formerly trusted connections, a display unit (for rendering of a user interface and part of the computing system 100))
Kortina does not teach de-identifying data associated with the determined patterns and the one or more traversed nodes; and the de-identified data;  	and that a credit application associated with the target entity includes at least one of a fabricated information and information related to at least another entity in the plurality of entities involved in credit abuse or fraud;
Bleicher teaches,
de-identifying data associated with the determined patterns and the one or more traversed nodes; and the de-identified data
(Bleicher [0009] The data normalization facility may de-identify the data. 
Bleicher [0013]  data pertaining to shared relationships from a database, and generating a graphical representation of referral patterns in the referral network
Bleicher [Claim 1] data elements as nodes)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trust based transaction system of Kortina to incorporate the improved analytics teachings of Bleicher  “…that identifies and maps key data elements and links data over time, a data normalization facility to normalize the data and…de-identify the data.” (Bleicher [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. improved analytics) to a known concept (i.e. trust based transaction system) ready for improvement to yield predictable result (i.e. “for data mining, analytic model building, risk identification, benchmarking and tracking” Bleicher [Abstract])
Bleicher does not teach that a credit application associated with the target entity includes at least one of a fabricated information and information related to at least another entity in the plurality of entities involved in credit abuse or fraud;
Ben-Or teaches,
  that a credit application associated with the target entity includes at least one of a fabricated information and information related to at least another entity in the plurality of entities involved in credit abuse or fraud;
(Ben-Or [Col 4, Line 61 - Col 5, Line 6] Application fraud events may include two categories. One category may be where a criminal assumes another person's identity (identity theft), solely for the purpose of an application. The application may be...credit card account to a loan or a mortgage. The second category of application fraud may be financial fraud, where an applicant has used his or her own name but has made an application for an account....which contains a material falsehood, such as false employment details, false income, or concealed addresses. The use of a false document (such as a pay slip, bank statement or driving license), when applying for an account....may also fall within this category.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trust based transaction system of Kortina to incorporate the risk score teachings of Ben-Or where a “risk score may quantify the probability of events of certain types, which may include manifestations or elements of financial crime.” (Ben-Or [Col 4, Lines 50-53]).        The modification would have been obvious, because it is merely applying a known technique (i.e. risk scores) to a known concept (i.e. trust based transaction system) ready for improvement to yield predictable result (i.e. “A risk score for an entity may indicate a likelihood that that entity is involved in suspicious financial activity” Ben-Or [Col 4, Lines 43-45])
Regarding Claim 2, 
Kortina, Bleicher, and Ben-Or teach the fraud risk determination of Claim 1 as described earlier.
Kortina teaches,
wherein in response to receiving a request for determining the fraud risk score for the target entity, a credit report data for the target entity in combination with one or more tradeline characteristics for the target entity is utilized to determine the fraud risk score for the target entity.
(Kortina [0061]  The system will then send a request to the third party service to verify the user's credentials and to collect information about the user's associations on the third party service. 
Kortina [0141] With the trust scores derived (or calculated)
Kortina [0087]  commonly available hard data (e.g., conventional credit reports). 
Kortina [0071]  user A has a balance within the system in excess of the requested transaction amount 
Kortina [0050] risk and trust score module 210, which determines a user risk and/or trust score with or without any previous transaction history.)
Regarding Claim 3, 
Kortina, Bleicher, and Ben-Or teach the fraud risk determination of Claim 2 as described earlier.
Kortina teaches,
  wherein the one or more tradeline characteristics comprise at least one of. one or more credit or trade inquiries associated with the target entity during a first time period, and one or more loan or credit balances associated with the target entity over a second time period.
(Kortina  [0120] The subjective information corresponds to inquiries that are not easily discernable as objective data, for example, “who do I trust to take money from me,” an asynchronous inquiry, or “who trusts me to take money from them,” a synchronous inquiry.
Kortina  [0066] transaction up to some predefined time period
Kortina [0071]  user A has a balance within the system in excess of the requested transaction amount 
Kortina [0073] add balance to their account, then after a period of time as set by the system)
Regarding Claim 4, 
Kortina, Bleicher, and Ben-Or teach the fraud risk determination of Claim 3 as described earlier.
Kortina teaches,
    wherein the first time period is the same as the second time period.
(Kortina [0073] add balance to their account, then after a period of time as set by the system
Kortina [0040]  within an allowed time window
Kortina [0113] transactions initiated at the same time of day, date, physical location, and the like.)
Regarding Claim 5, 
Kortina, Bleicher, and Ben-Or teach the fraud risk determination of Claim 3 as described earlier.
Kortina teaches,
      wherein the first time period is different from or partially overlaps with the second time period.
(Kortina [0066] time period, e.g., 24 hours, after the transaction is initiated
Kortina [0090]  then revoked it at a later date)
Regarding Claim 6, 
Kortina, Bleicher, and Ben-Or teach the fraud risk determination of Claim 1 as described earlier.
Kortina teaches,
        wherein the relationship graph is implemented in form of a computer-implemented data structure that is periodically updated to include changes or new relationships between the plurality of entities.
(Kortina [0035] The financial trust graph is a sum-total of data stored in the system database (or databases) about individuals, their relationships to other entities, and their relationships to each other via trusted financial links.
Kortina [0087]  access trust graph data, e.g., a financial focused trust graph, to examine trustworthiness of individuals on an absolute basis and relative to a wider group. 
Kortina [0050] The information from the trust analysis module 220 also is used to update a trust score of a user through the risk and trust score module 215.
Kortina [0081]  the database records are updated in the user profile database 225 with the time-stamp and all other relevant meta-data about the revocation of trust
Kortina  [0064] Once determined the new entity does not yet have an account in the system, the trust based transaction system transmits a request 414 to the entity to establish an account. The trust based transaction system receives 416 user profile related information to establish the entity as a new user, e.g., user B. The trust based transaction system automatically establishes 420 a trusted relationship from user A to the newly established user, e.g., user B.)
Regarding Claim 7, 
Kortina, Bleicher, and Ben-Or teach the fraud risk determination of Claim 6 as described earlier.
Kortina teaches,
          wherein the relationship graph is a data table or a data tree.
(Kortina [0121]  provides a table 915 corresponding to a transaction history of each user (node)
Kortina [Abstract]  financial transactions between users create a measurable financial trust graph)
and wherein one or more relationships are associated with one or more behavioral variables related to credit use and a potential fraud.
(Kortina [0122] transactions found to be failed, for example, due to fraud, credit card charge backs
Kortina [0123] Examples of failed transactions include credit card charge backs, credit card fraud)
Regarding Claim 8, 
Kortina, Bleicher, and Ben-Or teach the fraud risk determination of Claim 1 as described earlier.
Kortina teaches,
            wherein the fraud risk score is determined based on one or more individual consumer-level characteristics based on a credit bureau tradeline data.
(Kortina [0026] users within a trust network to provide financial context for a transaction between at least two users that have a direct or indirect association with the trust network. In one embodiment, a trust graph is generated to calculate a trust score for every member of the trust network based on the relationships that a user establishes within the network. 
Kortina [0107] third party services like credit rating boards, have other useful data. Using third party data and the trust based transaction system graph of trusted and trusting relationships, further statistics can be generated about the trustworthiness of an individual.
Kortina  [0121] calculation of a trust score for each user.)
Regarding Claim 9, 
Kortina, Bleicher, and Ben-Or teach the fraud risk determination of Claim 1 as described earlier.
Kortina teaches,
              wherein the fraud risk score is determined based on one or more individual consumer-level characteristics based on a credit bureau header data.
(Kortina [0107] further statistics can be generated about the trustworthiness of an individual.
Kortina [0059] real name, email address, phone number, or any other identifiable personal criteria.
Kortina [0119] user profile of the user also includes publicly available, or otherwise objective or hard, information about the user, including data such as birth date, residence information, educational background, and employment information. 
Kortina  [0121] calculation of a trust score for each user.)

Claim 11 is rejected on the same basis as Claim 1.
Claim 12 is rejected on the same basis as Claim 2
Claim 13 is rejected on the same basis as Claim 3.
Claim 14 is rejected on the same basis as Claim 4.
Claim 15 is rejected on the same basis as Claim 5.
Claim 16 is rejected on the same basis as Claim 6.
 Regarding Claim 18, 
identifying network associations in a consumer population at a national credit reporting agency;
(Kortina [0118] Each edge (arrows between nodes) in the trust network 905 represents a trust relationship between two or more particular users....the number of transactions between a pair of users, e.g., nodes 
Kortina [0107] third party services like credit rating boards
Kortina [0026] users within a trust network to provide financial context for a transaction between at least two users that have a direct or indirect association with the trust network. In one embodiment, a trust graph is generated to calculate a trust score for every member of the trust network based on the relationships that a user establishes within the network.)
	determining associated network level variables related to credit use and potential first party fraud for the consumer population;
(Kortina [0090] statistics about the aggregate trustworthiness of associates of user B on other networks, trusted connections, and trusting connections, based on third-party data like traditional credit scores;)
	and in response to receiving a request for a target entity from among the consumer population:	retrieving credit-related data for the target entity;
(Kortina [0107] third party services like credit rating boards
Kortina [0090]   based on third-party data like traditional credit scores; 
Kortina [0087]  commonly available hard data (e.g., conventional credit reports))
	determining tradeline or account level variables related to credit use and potential fraudulent behavior, the determining including determining one or more connection patterns among a plurality of entities, in response to analyzing the retrieved credit-related data to determine relationships between the one or more entities, the relationships between the one or more entities including one or more identified network associations, the determined connection patterns being utilized to generate a data structure representing a relationship graph having a plurality of nodes, the plurality of nodes in the relationship graph representing the plurality of entities and edges connecting the plurality of nodes in the relationship graph representing the relations between the plurality of entities, 
(Kortina [0120] Such subjective information includes, for example, information corresponding to social networks or patterns corresponding to how transactions are occurring.
Kortina [0132] Understanding the relationship between entities within the trust network 
Kortina [Abstract]  financial transactions between users create a measurable financial trust graph 
Kortina [0118] Each edge (arrows between nodes) in the trust network 905 represents a trust relationship between two or more particular users....the number of transactions between a pair of users, e.g., nodes 
Kortina [0088] The nodes corresponding to each user)
at least one node in the plurality of the nodes including events associated with a target entity in the plurality of entities and events associated with other entities related to the target entity;
(Kortina [0118] Other edges between nodes 910a-g also may exist....with respect to relationship between nodes 910a-g. For example, the number of transactions between a pair of users, e.g., nodes)
and determining a fraud risk score for the target entity based on a combined evaluation of the network level variables and the tradeline or account level variables, 
(Kortina [0050] risk and trust score module 210, which determines a user risk and/or trust score with or without any previous transaction history.)
the fraud risk score being determined, using a graphical model generated based on the relationship graph, by,,,,. traversing one or more nodes in the relationship graph depending on a degree of relationships between the one or more entities, the one or more traversed nodes being connected to a node associated with the target entity;
(Kortina [0003] electronic transactions modeled on social-economical trust.
Kortina [Abstract]  financial transactions between users create a measurable financial trust graph 
Kortina [0141] With the trust scores derived (or calculated), 
Kortina [0132] Users A 910 a, B 910 b, and C 910 c have high trust scores 955, indicating a high confidence in successful future transactions and low expectation of charge backs and/or fraud, because they have a low risk score)
	determining, based on the traversing, one or more known connection patterns and hidden connection patterns in the one or more traversed nodes;
(Kortina [0120]   information corresponding to... patterns corresponding to how transactions are occurring.
Kortina [0146] if user A 1012 and user C 1016 do not have links within the financial trust graph between them more distant degrees of relationships can be used to connect a transaction involving intermediate parties
Kortina [0104] trusted and trusting links of those trusted and trusting users (2nd degree through Nth degree (N being an integer value)).)
	and combining one or more consumer level variables related to credit use associated with the target entity ….to determine the fraud risk score for the target entity;
(Kortina [0037]  identities of a user 142 a-c, for example, a credit card transaction, a checking account history, or a conventional credit card score. Also used are trusted financial links 144 a-d, which correspond to individual users having established trusted financial profiles granted...to others in the system.
Kortina  [0050]  the risk and trust score module 210, which determines a user risk and/or trust score with ....any previous transaction history.)
	determining, based on the fraud risk score, that the target entity is a fraud risk 
(Kortina [0124] users that have a high percentage of failed transactions are deemed to have a high risk score, and thus a likelihood of less reliability of a successful transaction.)
	generating a graphical user interface displaying the relationship graph, and, using the generated graphical user interface, selecting a node in the plurality of nodes identifying the target entity; 	graphically identifying, based on the selected node, at least another entity in the plurality of entities being connected to the target entity;
(Kortina [0034]  configuration also includes formerly trusted connections, a display unit (for rendering of a user interface and part of the computing system 100)
Kortina [0060]  on the displayed results the user/users they would like to trust by clicking a button entitled ‘trust this person’. 
Kortina [0008] “friend” or “follower” relationships to indicate an informational relationship or network connection)
	determining that the at least another entity has at least one shared characteristic with the target entity
(Kortina  [0114] calculation of the relative network closeness of the two or more transacting parties within the financial trust graph, including shared transactions, shared trusted link relationships)
 and being involved in at least one fraudulent activity;
(Kortina [0116] represent back to one or both persons 912, 914 a likelihood that the transaction they are about to engage in is valid or fraudulent.
Kortina [0123] failed transactions include...credit card fraud)
	and updating the determined fraud risk score for the target entity 
(Kortina [Claim 4] updating, in response to the details of each completed transaction and each failed transaction, the risk score and the trust score)

for displaying on the graphical user interface.
(Kortina [0034]  configuration also includes formerly trusted connections, a display unit (for rendering of a user interface and part of the computing system 100))
Kortina does not teach de-identifying data associated with the determined patterns and the one or more traversed nodes; and the de-identified data;  that the received request includes at least one of:	a fabricated information and information related to at least another entity in the plurality of entities involved in credit abuse or fraud;
Bleicher teaches,
de-identifying data associated with the determined patterns and the one or more traversed nodes; and the de-identified data
(Bleicher [0009] The data normalization facility may de-identify the data. 
Bleicher [0013]  data pertaining to shared relationships from a database, and generating a graphical representation of referral patterns in the referral network
Bleicher [Claim 1] data elements as nodes)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trust based transaction system of Kortina to incorporate the improved analytics teachings of Bleicher  “…that identifies and maps key data elements and links data over time, a data normalization facility to normalize the data and…de-identify the data.” (Bleicher [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. improved analytics) to a known concept (i.e. trust based transaction system) ready for improvement to yield predictable result (i.e. “for data mining, analytic model building, risk identification, benchmarking and tracking” Bleicher [Abstract])
  Bleicher does not teach that the received request includes at least one of:	a fabricated information and information related to at least another entity in the plurality of entities involved in credit abuse or fraud
Ben-Or teaches,
that the received request includes at least one of:	a fabricated information and information related to at least another entity in the plurality of entities involved in credit abuse or fraud;
(Ben-Or [Col 4, Line 61 - Col 5, Line 6] Application fraud events may include two categories. One category may be where a criminal assumes another person's identity (identity theft), solely for the purpose of an application. The application may be...credit card account to a loan or a mortgage. The second category of application fraud may be financial fraud, where an applicant has used his or her own name but has made an application for an account....which contains a material falsehood, such as false employment details, false income, or concealed addresses. The use of a false document (such as a pay slip, bank statement or driving license), when applying for an account....may also fall within this category.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trust based transaction system of Kortina to incorporate the risk score teachings of Ben-Or where a “risk score may quantify the probability of events of certain types, which may include manifestations or elements of financial crime.” (Ben-Or [Col 4, Lines 50-53]).        The modification would have been obvious, because it is merely applying a known technique (i.e. risk scores) to a known concept (i.e. trust based transaction system) ready for improvement to yield predictable result (i.e. “A risk score for an entity may indicate a likelihood that that entity is involved in suspicious financial activity” Ben-Or [Col 4, Lines 43-45])

Regarding Claim 19, 
Kortina, Bleicher, and Ben-Or teach the fraud risk determination of Claim 18 as described earlier.
Kortina teaches,
wherein in response to receiving a request for determining the fraud risk score for the target entity, credit report data for the target entity in combination with one or more tradeline characteristics for the target entity are utilized to determine the fraud risk score.
( Kortina [0061]  The system will then send a request to the third party service to verify the user's credentials and to collect information about the user's associations on the third party service. 
Kortina [0037]  a credit card transaction, a checking account history, or a conventional credit card score.
Kortina [0107] third party services like credit rating boards
Kortina [0050] risk and trust score module 210, which determines a user risk and/or trust score with or without any previous transaction history.)
Claim 20 is rejected on the same basis as Claim 3.

















Response to Remarks
Applicant's arguments filed on March 15, 2022 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 112
Applicant’s amendments, with respect to the previous rejection of claims under 35 USC § 112 have been fully addressed.  However, upon further consideration of newly amended claims, a new grounds of rejection is made under 35 USC § 112.
Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“claim 1 is intricately and inseparably connected to its technical solution (i.e., a comprehensive graphical model having a nodal architecture for node traversal analysis), especially when applied to the technical problem of an inability to adjust the scope of searches for credit- related data. The technical problem here is presented in the specification, which explains "a bank may not be capable of determining, with any accuracy or efficiency, whether an application is based on fabricated information."… the specification presents a secondary technical problem regarding the incompleteness of searches for credit-related data. The specification explains "nor can the bank find out about entity associations that may be involved in credit abuse or fraud."….. The technical problems (e.g., inability to access complete information, inability to control scope of credit-related searches) are addressed by the specific solution presented herein. "
Examiner responds:
A “graphical model having a nodal architecture for node traversal analysis” may be completed with chalk or paper and pencil. It is not inherently an endeavor reliant upon technology or computers. 
Similarly, “searches for credit-related data” can be done without computers.
Likewise, “determining… whether an application is based on fabricated information” does not require technology or computers.
The Applicant states:
“At least one means of solving this technical problem is by the practical application of the steps of claim 1, which applies a graphical model including a unique data architecture including nodes based on an interaction graph to be traversed based on an adjustable Nth degree of relationship in relation to a target entity.. "
Examiner responds:
 Examiner maintains “unique data architecture including nodes based on an interaction graph” are merely applying computer and graphical interface   technology as a  tools to perform an abstract idea of fraud determination.
The gathering, sharing, and manipulation of  data amounts to Insignificant Extra-Solution Activity [MPEP 2106.05(g)], Mere Data Gathering [Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)], and Selecting A Particular Data Source or Type Of Data To Be Manipulated [Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)]
Therefore, the rejection under  35 USC § 101 remains.
Response Remarks on Claim Rejections - 35 USC § 102/103
Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
  Ben-Or (“METHOD AND SYSTEM FOR BEHAVIORAL AND RISK PREDICTION IN NETWORKS USING AUTOMATIC FEATURE GENERATION AND SELECTION USING NETWORK TOPOLGIES”, U.S. Patent Number: 9294497 B1)
Therefore, the rejection under  35 USC § 102/103 remains.
Applicant’s remarks regarding the rejection   made under 35 USC § 102 is rendered moot by the introduction of additional prior art.
 Applicant’s amendments alter the scope of the original claimed invention and the rejection of claims under 35 USC § 102 no longer applies.  Therefore, the rejection has been withdrawn.  However, upon further consideration of newly amended claims, a new grounds of rejection is made under 35 USC § 103.


Prior Art Cited But Not Applied



























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Howe (“TELECOM SOCIAL NETWORK ANALYSIS DRIVEN FRAUD PREDICTION AND CREDIT SCORING”, U.S. Publication Number: 2014/0129420 A1) proposes scoring a user's propensity for credit fraud includes forming a social graph from Call Detail Records (“CDR”), the users being nodes and weighted edges connecting node pairs representing a relationship between those users. Initial scores are assigned to users. A first user/credit applicant final score is calculated as a sum of all weighted initial scores of users having a degree of separation of n with the first user, along a path of connecting edges on the social graph, each weighted initial score being a product of the weight of the edges connecting the corresponding node pair, the user initial score, and the inverse square of the degree of separation with the first user. The summation of the degree weighted initial scores of users with degree of separation of n or less is the first user's credit-fraud score.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.E./Examiner, Art Unit 3697/
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697